SCHWARTZ, Chief Judge
(dissenting).
Although my personal views might well be otherwise, see R.A. v. State, 725 So.2d 1240, 1243-44 (Fla. 3d DCA 1999)(Schwartz, C.J., dissenting), I cannot agree that the prevailing law permits either the conclusion that there was an artic-ulable basis for suspicion so ,as to justify the Terry stop in the first place, see R.A. v. State, 725 So.2d at 1243-44; L.M. v. State, 694 So.2d 118 (Fla. 3d DCA 1997), or, even if there were, that there was an objective reason to believe that the respondent was “armed and presently dangerous” so as to validate the pat down. Terry v. Ohio, 392 U.S. 1, 24, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968); Stitely v. State, 368 So.2d 937, 938 (Fla. 3d DCA 1979)(Schwartz, J., dissenting); Conner v. State, 349 So.2d 709 (Fla. 1st DCA 1977). I would therefore reverse.